Citation Nr: 1034665	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected lumbosacral strain. 

2.  Entitlement to an initial compensable rating for the 
Veteran's service-connected residuals of status post pubic rami 
stress fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
December 1987 to March 1989. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In June 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has claimed entitlement to higher initial ratings for 
her service-connected lumbosacral strain and her service-
connected residuals, status post pubic rami stress fracture.  A 
review of the claims file reveals that further action on the 
claim is necessary prior to final appellate review.  Accordingly, 
further appellate consideration will be deferred and this matter 
is remanded for further action as described below.

The Veteran has argued that the evaluations assigned for her 
service-connected conditions do not accurately reflect their 
severity.  Most recently, during the Veteran's June 2010 hearing, 
the Veteran stated that these conditions were much worse than 
indicated in the December 2006 VA examinations.  

The Veteran's most recent VA examination was in December 2006, 
more than three and a half years ago.  VA treatment records and 
the Veteran's competent reports of symptoms indicate a worsening 
of the service connected conditions since that time.  The United 
States Court of Appeals for Veterans Claims (the Court) has held 
that where a veteran claims that a disability is worse than when 
previously rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992).

However, the Veteran was scheduled for a VA examination in 
October 2007, but failed to report.  If a Veteran fails to report 
for a VA examination scheduled in connection with an original 
claim, without showing good cause, the claim shall be decided on 
the record.  38 C.F.R. § 3.655.  During the June 2010 hearing the 
Veteran stated that she was willing to report for an examination, 
and stated that she had missed the prior examination due to a 
work commitment.  Good cause having been shown, the Veteran 
should be provided another opportunity to report for a VA 
examination.  The Veteran is reminded that the duty to assist is 
not a one-way street.  If a Veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, there is some indication that the Veteran receives 
ongoing treatment, form private and/or VA providers, for her 
service connected disabilities.  Appropriate efforts should be 
undertaken to associate relevant records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
provide information on all private treatment 
records indicating treatment for her 
lumbosacral strain or residuals, status post 
pubic rami stress fracture, since October 
2008.  If the Veteran indicates that she has 
received any other treatment or evaluations, 
and provides appropriate releases, obtain and 
associate those records with the claims file.  
Any negative responses received must be 
associated with the claims file.

2.  Schedule the Veteran for a VA spine 
examination.  The examiner should describe 
all current manifestations of a low back 
disability, to include neurological 
impairments, and fully describe any current 
functional impairment due to the low back 
disability.  

3.  Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
all current manifestations of a stress 
fracture of the pubic rami and fully describe 
any current functional impairment due to 
such.  

3.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If the benefits sought 
remain denied, issue an SSOC and provide the 
appellant and her representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


